DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al., US Patent No. 6,667,285 (hereinafter referred to as Kawahara) as evidenced by Kamakura et al., US Patent No. 6,379,581 (hereinafter referred to as Kamakura).  

	
    PNG
    media_image1.png
    312
    294
    media_image1.png
    Greyscale

(reads on formula (1) of claim 1 when R1 is a C1-18 straight-chain alkyl, R2 is a methyl group and R3 is a C3-20 branched-chain alkyl; also reads on claims 2-3) (see Abstract and Col. 14/L. 16-20) to which is added antioxidants (as recited in claim 8) (Col. 20/L. 33-41).      
	Regarding claims 4-7, it is the position of the examiner that as Kawahara discloses the compound and lubricating composition comprising said compound that the lubricant composition of Kawahara could inherently be used in a fluid bearing.  Furthermore, the “fluid bearing” limitation is an intended use in the preamble of the claim and is therefore not afforded any patentable weight.  Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.   In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976).  
Finally, Kawahara discusses the composition for use in a compressor (Col. 1/L. 10-16) which are known to have bearing components as evidenced by column 1, lines 57-60 of Kamakura.    

Claim Rejections - 35 USC § 103
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US Patent Application Publication No. 2014/0018270 (hereinafter referred to as Kim). 
Regarding claims 1-8, Kim discloses a lubricant composition for a fluid dynamic bearing (as recited in claims 4-7) (see Title) comprising up to 99.99 of an ester based oil represented by the following formula:
	
    PNG
    media_image2.png
    97
    298
    media_image2.png
    Greyscale

(as recited in claims 1-3) (Para. [0085]) and an antioxidant (as recited in claim 8) (Para. [0050]). 

	It is the position of the examiner that the base oil of Kim is structurally very similar to claim 1 and that applicants have not shown a difference between the compounds.  
	Structural similarities have been found to support a prima facie case of obviousness. See, e.g., In re May, 574 F.2d 1082, 1093-95, 197 USPQ 601, 610-11 (CCPA 1978) (stereoisomers); In re Wilder, 563 F.2d 457, 460, 195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers); In re Hoch, 428 F.2d 1341, 1344, 166 USPQ 406, 409 (CCPA 1970) (acid and ethyl ester); In re Druey, 319 F.2d 237, 240, 138 USPQ 39, 41 (CCPA 1963) (omission of methyl group from pyrazole ring). Generally, some teaching of a structural similarity will be necessary to suggest selection of the claimed species or subgenus. See also In re Hoeksema, 399 F.2d 269, 158 USPQ 596 (CCPA 1968) (A claim toa compound was rejected over a patent to De Boer which disclosed compounds similar in structure to those claimed (obvious homologs) and a process of making these compounds).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771